DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is in response to the Applicant’s communication dated 05/07/2020.
Claims 1-20 have been submitted for examination.

INFORMATION DISCLOSURE STATEMENT
As required by the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, the Applicant’s submission of the Information Disclosure Statement (IDS) dated  05/07/2020 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending.  As required by the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, an initialed and dated copy of each PTOL-1449 corresponding to each considered IDS is attached to the instant office action.

PRIORITY
The instant application, filed 02/14/2020, is a continuation of 15/167,817, filed 05/27/2016.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was provided by the Applicant’s Representative, Nathan Feld, on 03/03/2021.
The Examiner’s Amendment is as follows:


an internet of things (IoT) device comprising advertising control logic circuitry to transmit first advertising beacons to a plurality of IoT hubs indicating that the IoT device is connectable, a connection manager circuit to establish or detect when the first IoT hub has established the connection with the IoT device and to responsively control the advertising control logic circuitry to begin transmitting the second advertising beacon, and further comprising secret and counter processing logic circuitry to generate a master secret, the master secret to be transmitted to an IoT service;
one or more IoT hubs to receive the master secret from the IoT service over a first secure communication channel, a first IoT hub of the one or more IoT hubs to use the master secret to establish a second secure communication channel with the IoT device; and
the advertising control logic circuitry to begin transmitting a second advertising beacon to the one or more IoT hubs other than the first IoT hub indicating that a connection was established with the IoT device when the IoT device establishes a connection with the first IoT hub, the IoT hubs other than the first IoT hub each use [[their]] a secure wireless communication module to report the connected status of the IoT device to the IoT service.

2. (Amended) The system as in claim 1 further comprising: 
an IoT service to transmit [[the]] commands or data to each of the [[plurality of]] one or more IoT hubs, each of the [[plurality of]] one or more IoT hubs to attempt to connect with the IoT device to provide the commands or data to the IoT device, wherein only the first IoT hub establishes the connection with the IoT device.

3. (Canceled) 

4. (Amended) The system as in claim 1 wherein [[the]] a wireless communication module of the IoT device is to establish the connection with a wireless communication module on the first IoT hub.

7. (Amended) The system of claim 1, further comprising: 
logic circuitry to use the shared secret as a key to generate an HMAC with [[the]] a second counter value and data from an advertising packet; 
wherein the IoT device is to generate an advertising packet comprising a specified set of bytes from the HMAC and the second counter value; and 
shared secret generation logic circuitry to generate a plurality of shared secrets associated with the IoT device using the master secret and [[the]] a first counter value and to store the plurality of shared secrets.

8. (Amended) The system of claim 1, wherein the IoT service further comprises a connection security module to search a device database including IoT device and IoT hub connection status data to identify the first IoT hub to which the IoT device is connected and to generate an alert condition when the IoT device and IoT hub connection status data lacks an indication that the IoT device is connected to the first IoT hub.

10. (Amended) The system of claim 9, wherein when an IoT device is unable to connect with an IoT service for the period of time, the IoT device maintains the indication of state changes occurring to the latched attribute over the period of time; 
upon establishing a successful connection between the IoT device and the IoT service after the period of time, the IoT device [[to transmit]] transmits the indication of state changes of the latched attribute from the IoT device to the IoT service; and 
the IoT service [[to analyze]] analyzes the indication of state changes to determine whether to generate an alert [[on the IoT service]].

11. (Amended) A method comprising: 
transmitting first advertising beacons from an IoT device to a plurality of IoT hubs indicating that the IoT device is connectable, each IoT hub of the plurality of IoT hubs including a secure wireless communication module; 
generating a master secret, the master secret to be transmitted to an IoT service; 
receiving the master secret from the IoT service at [[one or more]] the plurality of IoT hubs over a first secure communication channel; 

establishing or detecting when a first IoT hub has established a connection with the IoT device; and 
responsively transmitting a second advertising beacon from the IoT device to the plurality of IoT hubs indicating that a connection was established with the IoT device when the IoT device establishes a connection with a first IoT hub of the plurality of IoT hubs, the IoT hubs of the plurality of IoT hubs other than the first IoT hub each use [[their]] a secure wireless communication module to report the connected status of the IoT device to an IoT service, the IoT service to maintain IoT device and first IoT hub connection status data.

12. (Amended) The method as in claim 11 further comprising: 
an IoT service to transmit [[the]] commands or data to each of the plurality of IoT hubs, each of the plurality of IoT hubs to attempt to connect with the IoT device to provide the commands or data to the IoT device, wherein only the first IoT hub establishes [[the]] connection with the IoT device.

13. (Canceled) 

14. (Amended) The method as in claim 11 wherein [[the wireless communication module of]] the IoT device is to establish [[the]] a connection with [[a wireless communication module on]] the first IoT hub.

15. (Amended) The method as in claim 14 wherein [[the wireless communication module of]] the IoT device and [[the wireless communication module of]] the first IoT hub [[comprise]] connection comprises Bluetooth Low Energy (BTLE) wireless communication [[modules]].

17. (Amended) The method as in claim 11, further comprising: 
using the shared secret as a key to generate [[an HMAC]] a keyed-hash message authentication code (HMAC) with [[the]] a second counter value and data from an advertising packet; 

generating a plurality of shared secrets associated with the IoT device on the IoT hub using the master secret and [[the]] a first counter value; and 
storing the plurality of shared secrets.

18. (Amended) The method as in claim 11, further comprising: 
searching a device database including IoT device and IoT hub connection status data to identify the first IoT hub to which the IoT device is connected and to generate an alert condition when the IoT device and IoT hub connection status data lacks an indication that the IoT device is connected to the first IoT hub.

ALLOWED CLAIMS
Claims 1-2, 4-12 and 14-20 of the instant application are allowed.

REASONS FOR ALLOWANCE
Independent Claims 1 and 11 are allowable based on the remarks and amendments to the Claims. As per Claim 1, the following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of Claim 1 is the combination of limitations recited, including “a connection manager circuit to establish or detect when the first IoT hub has established the connection with the IoT device and to responsively control the advertising control logic circuitry to begin transmitting the second advertising beacon, and the advertising control logic circuitry to begin transmitting a second advertising beacon to the one or more IoT hubs other than the first IoT hub indicating that a connection was established with the IoT device when the IoT device establishes a connection with the first IoT hub”.

The concept of an Internet of Things (IoT) device comprising a wireless communication module to establish communication with a plurality of IoT hubs over local wireless communication channels, as recited in Claim 1, is disclosed in cited prior art reference U.S. PGPub No. 2017/0013547 (Skaaksrud). However, Skaaksrud fails to teach or suggest a connection manager circuit to establish or detect when the first IoT 
During the course of examination, the examiner found these additional references:
U.S. PGPub No. 2016/0284186 (Pavlich) teaches when the connection security module determines the IoT device is connected to an IoT hub other than any known IoT hub, then an alert condition is generated. 
U.S. PGPub No. 2013/0077529 (Lueckenhoff) teaches a connection manager to establish or detect when the first IoT hub has established the connection with the IoT device and to responsively control the advertising control logic to begin transmitting the second advertising beacon. 
US 20150237071 A1 (Maher; David P. et al.) - relates to systems and methods for managing connected devices and associated network connections.
US 20160226732 A1 (Kim; Ryan Yong et al.) - relates to initiating action(s) using an interface configured to control operation of IoT devices.
US 20160352685 A1 (Park; CHEOL JEONG) – relates to controlling an IoT gateway command control based packet, preemptively blocking information leakage.
None of the prior art of record, either taken by itself or in any combination, would have reasonably anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are considered to be a non-obvious combination of limitations not taught in the prior art.
While the prior art combination does disclose a connection manager circuit to establish or detect when the first IoT hub has established the connection with the IoT device and to responsively control the advertising control logic circuitry to begin transmitting the second advertising beacon, and the advertising control logic circuitry to begin transmitting a second advertising beacon to the one or more IoT hubs other 
Additional search does not yield any other specific references that, either singularly or in combination with previous cited references, would result in reasonable and proper rejections to all of the feature limitations of the pending independent Claim 1 under 35 U.S.C 102, or 35 U.S.C.103 with proper motivation.
Therefore, independent Claim 1 is considered to be allowable. Claims 2 and 4-10 depend on the aforementioned independent claim, and therefore also allowed.
Independent Claim 11 recites limitations comparable to those discussed above with respect to independent Claim 1 and therefore is also considered allowable. Claims 12 and 14-20 depend on the aforementioned independent claim, and therefore also allowed.
Therefore, Claims 1-2, 4-12 and 14-20 are in condition for allowance.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited, for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W CRUZ-FRANQUI whose telephone number is (313)446-6571.  The examiner can normally be reached on M-F 5:30-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD W CRUZ-FRANQUI/Examiner, Art Unit 2498                                                                                                                                                                                                        
/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498